


109 HR 5966 IH: Child Soldier Prevention Act of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5966
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To end the use of child soldiers in hostilities around
		  the world, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Soldier Prevention Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)According to the
			 September 7, 2005, report to the United Nations General Assembly by the Special
			 Representative of the Secretary General for Children and Armed Conflict, “In
			 the last decade, two million children have been killed in situations of armed
			 conflict, while six million children have been permanently disabled or injured.
			 Over 250,000 children continue to be exploited as child soldiers and tens of
			 thousands of girls are being subjected to rape and other forms of sexual
			 violence.”.
			(2)According to the
			 Center for Emerging Threats and Opportunities (CETO), Marine Corps Warfighting
			 Laboratory, “The Child Soldier Phenomenon has become a post-Cold War epidemic
			 that has proliferated to every continent with the exception of Antarctica and
			 Australia.”.
			(3)Many of the
			 children currently serving in armed forces or paramilitaries were forcibly
			 conscripted through kidnapping or coercion, while others joined military units
			 due to economic necessity, to avenge the loss of a family member, or for their
			 own personal safety.
			(4)Some military and
			 militia commanders force child soldiers to commit gruesome acts of ritual
			 killings or torture, including acts of violence, against other children.
			(5)Many female child
			 soldiers face the additional psychological and physical horrors of rape and
			 sexual abuse, enslavement for sexual purposes by militia commanders, and severe
			 social stigma should they return home.
			(6)Some military and
			 militia commanders target children for recruitment because of their
			 psychological immaturity and vulnerability to manipulation and indoctrination.
			 Children are often separated from their families in order to foster dependence
			 on military units and leaders. Consequently, many of these children suffer from
			 deep trauma and are in need of psychological counseling and
			 rehabilitation.
			(7)Child soldiers are
			 exposed to hazardous conditions and are at risk of physical injury and
			 disability, psychological trauma, sexually transmitted diseases, respiratory
			 and skin infections, and often death.
			(8)On May 25, 2000,
			 the United Nations adopted and opened for signature, ratification, and
			 accession the Optional Protocol to the Convention on the Rights of the Child on
			 the Involvement of Children in Armed Conflict, which establishes 18 as the
			 minimum age for conscription, forced recruitment, or direct participation in
			 hostilities.
			(9)On June 18, 2002,
			 the Senate unanimously approved the resolution advising and consenting to the
			 ratification of the Optional Protocol.
			(10)On December 23,
			 2002, the United States presented the ratified optional protocol to the United
			 Nations.
			(11)One hundred and
			 six governments worldwide have ratified the optional protocol, establishing a
			 clear international norm prohibiting the use of children in combat.
			(12)It is in the
			 national and security interests of the United States to reduce the chances that
			 members of the United States Armed Forces will be forced to encounter children
			 in combat situations.
			(13)Section
			 502B(a)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(3))
			 provides that the President is directed to formulate and conduct
			 international security assistance programs of the United States in a manner
			 which will promote and advance human rights and avoid identification of the
			 United States, through such programs, with governments which deny to their
			 people internationally recognized human rights and fundamental freedoms, in
			 violation of international law or in contravention of the policy of the United
			 States as expressed in this section or otherwise..
			3.Child soldier
			 definedIn this Act, the term
			 child soldier means—
			(1)any person under the age of 18 years old
			 who is—
				(A)forcibly recruited or conscripted—
					(i)to serve in any type of regular or
			 irregular armed force or armed group in any capacity, including in a support
			 role such as cook, porter, or messenger; or
					(ii)to accompany such a force or group, other
			 than as a direct family member; or
					(B)serving in hostilities as part of a regular
			 armed force or armed group; and
				(2)any person under
			 the age of 16 years old serving in any capacity as part of a regular or
			 irregular armed force or armed group.
			4.Statement of
			 Congress; Sense of Congress
			(a)Statement of
			 CongressCongress condemns the conscription, forced recruitment,
			 or use of children by governments, paramilitaries, or other organizations in
			 hostilities.
			(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the United States should support and, where
			 practicable, lead efforts to establish and uphold international standards
			 designed to end the conscription, forced recruitment, or use of children by
			 governments, paramilitaries, or other organizations in hostilities;
				(2)the United States
			 should expand ongoing services to rehabilitate recovered child soldiers and to
			 reintegrate them back into their communities by—
					(A)offering ongoing
			 psychological services to help victims recover from their trauma and relearn
			 how to deal with others in nonviolent ways such that they are no longer a
			 danger to their community; and
					(B)facilitating
			 reconciliation with their communities through negotiations with traditional
			 leaders and elders to enable recovered abductees to resume normal lives in
			 their communities;
					(3)the United States
			 should work with the international community on efforts to bring to justice
			 rebel organizations that kidnap children for use as child soldiers, such as the
			 Lord’s Resistance Army (LRA) in Uganda, Fuerzas Armadas Revolucionarias de
			 Colombia (FARC), and the Communist Party of Nepal (CPN), including through
			 regional cooperation, where feasible, to arrest the leaders of such groups and
			 recover those children who have been abducted;
				(4)United States diplomatic missions in
			 countries in which governments use or tolerate child soldiers should develop,
			 as part of annual program planning, strategies to promote efforts to end the
			 conscription, forced recruitment, or use of children by governments,
			 paramilitaries, or other organizations in hostilities; and
				(5)in allocating or recommending the
			 allocation of funds or recommending candidates for programs and grants funded
			 by the United States, United States diplomatic missions should give particular
			 consideration to those programs and candidates deemed to promote the end to the
			 conscription, forced recruitment, or use of children by governments,
			 paramilitaries, or other organizations in hostilities.
				5.Prohibition
			(a)In
			 generalSubject to
			 subsections (b), (c), and (d), none of the funds appropriated or otherwise made
			 available for international military education and training, foreign military
			 financing, foreign military sales, direct commercial sales, or excess defense
			 articles by the Foreign Operations, Export Financing, and Related Programs
			 Appropriations Act, 2006 (Public Law 109–102) or any other Act making
			 appropriations for foreign operations, export financing, and related programs
			 may be obligated or otherwise made available to the government of a country
			 that is clearly identified by the Department of State in the Department of
			 State’s most recent Country Reports on Human Rights Practices as having
			 governmental armed forces or government supported armed groups, including
			 paramilitaries, militias, or civil defense forces, that recruit or use child
			 soldiers.
			(b)Notification to
			 countries in violation of the standards of this ActNot later than March 15 of each year, the
			 Secretary of State shall formally notify any government identified pursuant to
			 subsection (a).
			(c)National
			 interest waiver
				(1)WaiverThe
			 President may waive the application to a country of the prohibition described
			 in subsection (a) if the President determines that such waiver is in the
			 national interest of the United States.
				(2)Publication and
			 notificationThe President shall publish in the Federal Register
			 each waiver granted under paragraph (1) and shall notify the Committee on
			 International Relations and the Committee on Appropriations of the House of
			 Representatives and the Committee on Foreign Relations and the Committee on
			 Appropriations of the Senate of each such waiver, including the justification
			 for such waiver, in accordance with the regular notification procedures of such
			 Committees.
				(d)Reinstatement of
			 assistanceThe President may provide to a country assistance
			 otherwise prohibited under subsection (a) upon the submission of a
			 certification to Congress that the government of such country—
				(1)is
			 implementing effective measures to come into compliance with the standards of
			 this Act; and
				(2)is implementing
			 effective policies and mechanisms to prohibit and prevent future placement of
			 children in combat roles and to ensure that no children are recruited before
			 the age of 16 years old or forcibly recruited or conscripted before the age of
			 18 years old.
				(e)Exception for
			 programs directly related to addressing the problem of child soldiers
				(1)In
			 generalThe President may
			 provide to a country assistance for international military education and
			 training otherwise prohibited under subsection (a) upon certifying to Congress
			 that the assistance provided by the United States Government to the government
			 of such country will go to programs that will directly support addressing the
			 problem of child soldiers.
				(2)LimitationThe
			 exception under paragraph (1) may not remain in effect for more than two years
			 after the date of notification under subsection (b).
				6.Role of Under
			 Secretary for Democracy and Global affairs as lead on child soldier
			 issues
			(a)In
			 generalThe Under Secretary for Democracy and Global Affairs
			 shall coordinate United States policy on child soldier issues, including by
			 performing the following functions:
				(1)Serving as a
			 principal adviser to the President and the Secretary of State regarding matters
			 affecting the use of child soldiers, including making recommendations
			 regarding—
					(A)the policies of
			 the United States toward governments that use child soldiers; and
					(B)policies to
			 promote the end to the use of child soldiers in conflicts around the
			 world.
					(2)Preparing and
			 submitting the reports required under section 7 and 8.
				7.Reports
			(a)Preparation of
			 reports regarding child soldiersThe Secretary of State shall
			 ensure that United States missions abroad maintain a consistent reporting
			 standard and thoroughly investigate reports of the use of child
			 soldiers.
			(b)Information for
			 annual Country Reports on Human Rights PracticesThe Under Secretary for Democracy and
			 Global Affairs shall assist the Secretary of State in preparing those portions
			 of the annual Country Reports on Human Rights Practices (prepared in accordance
			 with sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151n and 2304(b))) that relate to child soldiers and assure that such
			 reports shall include a description of the use of child soldiers in each
			 foreign country, including—
				(1)trends toward
			 improvement in such country of the status of child soldiers or the continued or
			 increased tolerance of such practices; and
				(2)the role of the
			 government of such country in engaging in or tolerating the use of child
			 soldiers.
				(c)Inclusion of
			 information on violationsIf
			 the Secretary of State, in consultation with the Under Secretary for Democracy
			 and Global Affairs, determines that the government of a country or a regular or
			 irregular armed force or armed group in such country has violated the standards
			 of this Act, the Secretary shall clearly indicate that fact in the relevant
			 annual Country Reports on Human Rights Practices.
			(d)Annual reports
			 to CongressNot later than June 15 of each year, the President
			 shall submit to the Committee on International Relations and the Committee on
			 Appropriations of the House of Representatives and the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate—
				(1)a
			 list of the governments receiving notification that they are in violation of
			 the standards of this Act;
				(2)a
			 list of any waivers or exceptions exercised under this Act;
				(3)justification for
			 those waivers and exceptions; and
				(4)a
			 description of any assistance provided pursuant to this Act.
				8.Report on
			 implementation of ActNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit to the Committee on International Relations and the Committee on
			 Appropriations of the House of Representatives and the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate a report setting
			 forth a strategy for achieving the policy objectives of this Act, including a
			 description of an effective mechanism for coordination of United States efforts
			 to implement this strategy.
		9.Training for
			 foreign service officersSection 708 of the Foreign Service Act of
			 1980 (22 U.S.C. 4028) is amended by adding at the end the following new
			 subsection:
			
				(c)The Secretary of
				State, with the assistance of other relevant officials, shall establish as part
				of the standard training provided after January 1, 2007, for members of the
				Service instruction on the rights of child
				soldiers.
				.
		10.Effective date;
			 applicabilityThis Act shall
			 take effect 180 days after the date of the enactment of this Act and shall
			 apply to funds obligated after such effective date.
		
